[Cite as Disciplinary Counsel v. Falconer, ___ Ohio St.3d ___, 2020-Ohio-1194.]




                       DISCIPLINARY COUNSEL v. FALCONER.
  [Cite as Disciplinary Counsel v. Falconer, ___ Ohio St.3d ___, 2020-Ohio-
                                          1194.]
   (No. 2020-0227—Submitted February 14, 2020—Decided March 31, 2020.)
        ON CERTIFIED REPORT BY THE BOARD OF PROFESSIONAL CONDUCT.
                                ____________________
        {¶ 1} The Board of Professional Conduct filed a final report in the office of
the clerk of this court pursuant to Gov.Bar R. V(16), in which it accepted the
agreement entered into by relator, disciplinary counsel, and respondent, Christine
Lynn Falconer.       The agreement set forth the misconduct and the agreed,
recommended sanction of a six-month suspension from the practice of law, with
the entire suspension stayed on conditions. The board recommended that the
agreement be accepted. The court issued an order waiving the issuance of a show
cause order and this matter was submitted to the court on the report and record filed
by the board.
        {¶ 2} On consideration thereof, it is ordered and adjudged by this court that
pursuant to Gov.Bar R. V(12)(A)(3), respondent, Christine Lynn Falconer,
Attorney Registration No. 0069256, last known business address in Carrollton,
Ohio, is suspended from the practice of law for a period of six months, with the
entire suspension stayed on the conditions that respondent (1) undergo an
evaluation by the Ohio Lawyers Assistance Program (“OLAP”) within 60 days of
this order; (2) comply with any recommendations resulting from the OLAP
evaluation; and (3) refrain from further misconduct.
        {¶ 3} It is further ordered that the Office of Attorney Services shall not issue
a certificate of good standing to respondent during any period of suspension,
including any stayed period of suspension.
                             SUPREME COURT OF OHIO




       {¶ 4} It is further ordered that respondent be taxed the costs of these
proceedings in the amount of $1.83, which costs shall be payable to this court by
cashier’s check or money order on or before 90 days from the date of this order. It
is further ordered that if these costs are not paid in full on or before 90 days from
the date of this order, interest at the rate of 10 percent per annum shall accrue as of
90 days from the date of this order and the matter may be referred to the Attorney
General for collection.    It is further ordered that respondent is liable for all
collection costs pursuant to R.C. 131.02 if the debt is certified to the Attorney
General for collection. It is further ordered that if costs are not paid in full on or
before 90 days from the date of this order, respondent may be held in contempt and
suspended until costs and all accrued interest are paid in full.
       {¶ 5} It is further ordered by the court that within 90 days of the date of this
order, respondent shall reimburse any amounts that have been awarded against
respondent by the Lawyers’ Fund for Client Protection pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if after the date of this order the
Lawyers’ Fund for Client Protection awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Lawyers’ Fund for Client Protection within 90 days of the notice of such award.
       {¶ 6} It is further ordered that respondent shall keep the clerk and
disciplinary counsel advised of any change of address where respondent may
receive communications.
       {¶ 7} It is further ordered that service shall be deemed made on respondent
by sending this order, and all other orders in this case, to respondent’s last known
address.
       {¶ 8} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).




                                          2
                               January Term, 2020




       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                            ________________________




                                       3